                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

M & G USA CORPORATION,et al.,l                                 Case No. 17-12307(BLS)

                  Debtors.                                     (Jointly Administered)

                                                           Obj. Deadline: October 29, 2018 at 4:00 p.m.(ET)
                                                           Hearing Date: Scheduled only if Necessary




               NINTH lYIONTHLY APPLICATION F4R COMPENSATION
             AND REIMBURSEli✓iENT OF EXPENSES OF PACHULSKI STANG
               ZIEHL &JONES LLP,AS CO-COUNSEL AND CONFLICTS
             COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
             FOR THE PERIOD FROM JULY 1,2018 THROUGH JULY 31,2018

Name of Applicant:                                       Pachulski Stang Ziehl &Jones LLP
Authorized to Provide Professional Services              Debtors and Debtors in Possession
to:
                                                         Nz~nc Pro Tzinc to October 30, 2017 by order
Date of Retention:                                       signed November 30, 2017
Period for which Compensation and                        July 1, 2018 through July 31,2018
                                                                                           a
Reimbursement is Sought:
Amount of Compensation Sought as Actual,                 $6,321.00
Reasonable and Necessary:.
Amount of Expense Reimbursement Sought                   $ ~~664.81
as Actual, Reasonable and Necessary:

This is a:         x monthly           interim          final application.




' The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC(3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA,LLC(2195),
Mossi & Ghisolfi International S.a r1.(1270), M&G Chemicals S.A.(N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Indo American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
2 The applicant reserves the right to include any time expended in the time period indicated above in future
applications) if it is not included herein.


DOCS DE:221442.1 54032/001
                The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.

                                        PRIOR APPLICATIONS FILED

  ~~~L'        ~~~"If1(~ ~;0~'~''£'i~      ~E'f~tIC3~~i~       ~~CL~Ut'S~~'t~   t~~32'{}Y'~£~   f~~~3t'U~'~'f
  ~'i[e                                       Fees             ~~ ae~~se~          F~e:~        l~~ ez3s,~s
03/05/18     10/30/17 — 11/30/17           $243,369.00          $29,125.63      $243,369.00      $29,125.63
03/06/18     12/01/17 — 12/31/17           $183,773.00          $17,938.11      $183,773.00      $17,938.11
03/26/18     01/01/18 — 01/31/18           $162,408.00          $ 9,185.48      $162,408.00      $ 9,185.48
05/22/18     02/01/18 — 02/28/18           $106,150.00          $ 4,795.64      $106,150.00      $ 4,795.64
05/31/18     03/01/18 — 03/31/18           $180,169.00          $10,630.80      $180,169.00      $10,630.80
07/02/18     04/01/18 — 04/30/18           $ 49,685.50          $ 5,209.70      $ 49,685.50      $ 5,209.70
08/09/18     05/01/18 — 05/31/18           $ 71,813.50          $ 2,346.45      $ 57,450.80      $ 2,346.45
09/07/18     06/01/18 — 06/30/18           $ 60,808.50          $ 2,224.00      $ 48,646.80      $ 2,224.00




DOCS DE221442.1 54032/001                                  2
                                       PSZ&J PROFESSIONALS

i~an~e cif Pro~'ess~~~~l'       Pt~siti~n o~ tl~e ~~~ ~ic~n~,                ~c~u~~~~'      `I'at~i        Tatar
     I1~civic~u~~1               ~~~~nt~~r of'~f~a~~~ irf t~~~               I~illin~;      H+~t~rs   C;a~t~pen~atic~~
                                 Pt35i~14I1? Pi'Iq~` ~~~~C~'~lil~               ~~dfC       ~I~~~t~
                             ~fi~?EY'It'.TiL'C3 ~T~i~2' U~ Q~3~~Itl?I1n,   ~iri~~tt~~171~
                               ~.,IC~'It~4' ~t3 I~~`i3~~IC£'y 1~~'~R(~~    C~IliiTl~~~~
                                           r~~~~}~~
Laura Davis Jones            Partner 2000; Joined Firm 2000;                $1,145.00        19.50        $22,327.50
                             Member of DE Bar since 1986
James ~. O'Neill             Partner 2005; Member of DE Bar                 $ 850.00         29.30        $24,905.00
                             since 2001; Member ofPA Bar
                             since 1985
William L. Ramseyer          Of Counsel 1989: Member of CA                  $ 725.00          5.20        $ 3,770.00
                             Bar since 1980
Joseph M. Mulvihill          Associate 2015; Member of DE                   $ 495.00         27.90        $13,810.50
                             Bar since 2014; Member ofPA
                             Bar since 2015
Karina K. Yee                Paralega12000                                  $    375.00       0.30        $ 112.50
Elizabeth C. Thomas          Paralega12016                                  $    375.00      12.10        $ 4,537.50
Cheryl A. Knotts             Paralegal 2000                                 $    350.00       2.40        $ 840.00
Sheryle L. Pitman            Case Management Assistant 2001                 $    295.00       1.00        $ 295.00
Charles J. Bouzoulcis        Case Management Assistant 2001                 $    295.00      14.90        $ 4,395.50
Andrea R. Paul               Case Management Assistant 2001                 $    295.00       0.50        $ 147.50
Karen S. Neil                Case Management Assistant 2003                 $    295.00       4.00        $ 1,180.00

                                           Grand Total: $76,321.00
                                           Total Hours:     117.10
                                           Blended Rate: $ 651.76




DOCS DE:221442.1 54032/001
                                 COMPENSATION BY CATEGORY

         --       -     ~''+ {                                      -y~~                          {



Asset Disposition                                                             0.40                 $ 198.00
Appeals                                                                       8.10                 $ 4,648.00
Bankruptcy Litigation                                                        68.40                 $52,080.50
Case Administration                                                           9.20                 $ 3,022.00
Compensation of Professional                                                  9.50                 $ 6,117.00
Compensation of Prof/Others                                                  16.00                 $ 6,765.00
Executory Contracts                                                           2.10                 $ 1,524.00
Financial Filings                                                             0.70                 $ 488.50
Financing                                                                     1.10                 $ 722.00
Plan &Disclosure Statement                                                    0.10                 $    37.50
Stay Litigation                                                               0.50                 $ 247.50
Tax Issues                                                                    1.00                 $ 471.00




                                         EXPENSE SUMMARY

    E:~p~~~~~ C:at~go~~~y~                            ~c~~c~ice P~~c~~~c~~~~mm                          T~t~l
                                                        ~~ ~3~3~}~ICi~~3~~                            ~~: 3~'tk~~Y
Auto Travel Expense               Eagle Transportation                                                $ 107.00
Conference Call                   AT&T Conference Call; CourtCall                                     $ 772.50
Delivery/Courier Service          Advita                                                              $1,043.72
Court Research                    Pacer                                                               $ 548.90
Reproduction Expense                                                                                  $1,135.40
Reproduction/ Scan Copy                                                                               $2,191.70
Overtime                          A. Bader                                                            $ 31.34
Transcript                        Reliable Companies                                                  $1,834.25




3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOGS DE221442.1 54032/001
                         1N THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

M & G USA CORPORATION,et al.,l                                 Case No. 17-12307(BLS)

                  Debtors.                                     (Jointly Administered)

                                                           Obj. Deadline: October 29, 2018 at 4:00 p.m.(ET)
                                                           Hearing Date: Scheduled only if Necessary




               NINTH MONTHLY APPLICATION FOR COMPENSATION
             AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
               ZIEHL &JONES LLP,AS CO-COUNSEL AND CONFLICTS
             COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
             FOR THE PERIOD FROM JULY 1, 2018 THROUGH JULY 31,2018

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code"), Rule 2016 ofthe Federal Rules of Bankruptcy Procedure (collectively, the

"Bankruptcy Rules"), and the Court's "Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals," signed on or about November 30, 2017 (the

"Administrative Order"), Pachulski Stang Ziehl &Jones LLP("PSZ&J" or the "Firm"), co-

counsel and conflicts counsel for the debtors and debtors in possession ("Debtors"), hereby

submits its Ninth Monthly Application for Compensation and for Reimbursement of Expenses

for the Period from July 1, 2018 through July 31, 2018 (the "Application").




' The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC(3236), M & G
Polymers USA,I,LC (7593), M & G Finance Corporation (4230), M~cG Waters USA,LLC(2195),
Mossi & Ghisolfi International S.~ r.l. (1270), M&G Chemicals S.A.(N/A), M&G Capital S.a r.l.(7812), M & G
USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Indo American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.


DOGS DE221442,1 54032/001
                 By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $76,321.00 and actual and necessary expenses in the amount of $7,664.81 for a

total allowance of $83,985.81 and payment of$61,056.80(80% of the allowed fees) and

reimbursement of $7,664.81 (100% of the allowed expenses)for a total payment of $68,721.61

for the period July 1, 2018 through July 31, 2018 (the "Interim Period"). In support of this

Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On October 24, 2017, Debtor M&G Polymers USA,LLC filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on October 30, 2017,

each of the other Debtors commenced chapter 11 cases before this Court. The Debtors continued

in possession of their property and continued to operate and manage their businesses as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in the Debtors' chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          On or about November 30, 2017, the Court signed the Administrative

Order, authorizing certain professionals ("Professionals") to submit monthly applications for

interim compensation and reimbursement for expenses, pursuant to the procedures specified

therein. The Administrative Order provides, among other things, that a Professional may submit

monthly fee applications. If no objections are made within twenty-one (21) days after service of

the monthly fee application the Debtors are authorized to pay the Professional eighty percent



DOCS DE:221442.1 54032/001                            2
(80%)of the requested fees and one hundred percent(100%)ofthe requested expenses.

Beginning with the period ending on January 31, 2018, at three-month intervals, each of the

Professionals will file and serve an interim fee application for compensation and reimbursement

of expenses sought in its monthly fee applications for that period. All fees and expenses paid are

on an interim basis until final allowance by the Court.

                4.          The retention of PSZ&J, as co-counsel and conflicts counsel for the

Debtors, was approved effective as of October 30, 2017 by this Court's "Order Pursuant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Co-Counsel and Conflicts Counsel for the Debtors and Debtors in Possession Nunc

PNo Tunc to the Petition Date," signed on or about November 30, 2017(the "Retention Order").

The Retention Order authorized PSZ&J to be compensated on an hourly basis and to be

reimbursed for actual and necessary out-of-pocket expenses.

                      PSZ&J's APPLICATION FOR COlYiPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                   Comtzensation Paid and Its Source

                 5.         All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtors.

                 6.         PSZ&J has received no payment and no promises for payment from any

source other than from the Debtors for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the


DOCS D~:2214421 54032/001                            3
sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtors during the year prior to the Petition Date in the amount of $200,000,

in connection with the preparation of initial documents and its prepetition representation ofthe

Debtors. Upon final reconciliation ofthe amount actually expended prepetition, any balance

remaining from the prepetition payments to PSZ&J was credited to the. Debtors and utilized as

PSZ&J's retainer to apply to postpetition fees and expenses pursuant to the compensation

procedures approved by this Court in accordance with the Bankruptcy Code.

                                               Fee Statements

                 7.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best ofPSZ&J's knowledge, this Application

complies with sections 330 and 331 ofthe Bankruptcy Code,the Bankruptcy Rules and the

Administrative Order. PSZ&J's time reports are initially handwritten by the attorney or

paralegal performing the described services. The time reports are organized on a daily basis.

PSZ&J is particularly sensitive to issues of"lumping" and, unless time was spent in one time

frame on a variety of different matters for a particular client, separate time entries are set forth in

the time reports. PSZ&J's charges for its professional services are based upon the time, nature,

extent and value of such services and the cost of comparable services other than in a case under

the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working "travel time"

to fifty percent(50%)of PSZ&J's standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.



DOGS DE:221442.1 54032/001                            4
                                     Actual and Necessary Expenses

                            A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J's

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client's account number into a device attached to the photocopier.

PSZ&J summarizes each client's photocopying charges on a daily basis.

                9.          PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J's calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtors for the receipt offaxes in these cases.

                 10.        With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW),PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.        PSZ&J believes the foregoing rates are the market rates that the majority

oflaw firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association's("ABA") guidelines, as set forth in the




DOGS DE221442.1 54032/001
ABA's Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                     Summary of Ser~~ices Rendered

                 12.        The names of the partners and associates ofPSZ&J who have rendered

professional services in these cases during the Interim Period, and the paralegals and case

management assistants ofPSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                 13.        PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtors on a regular basis with respect to various matters in connection with the Debtors'

bankruptcy cases, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J's efforts have been extensive due to the size and complexity of

the Debtors' bankruptcy cases.

                                    Summary of Services by Project

                 14.        The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,



DOCS Dr221442.1 54032/001                           6
along with the number of hours for each individual and the total compensation sought for each

category.

              A.         Asset Disposition

                   15.        This category relates to work regarding sale and other asset disposition

issues. During the Interim Period, the Firm, among other things, corresponded regarding sale

if.XY7L~.yl


                              Fees: $198.00;        Hours: 0.40

              B.         Appeals

                   16.        This category relates to work regarding appellate issues. During the

Interim Period, the Firm, among other things: (1)reviewed and analyzed mediation issues in the

Bancomext matter;(2) performed work regarding a mediation statement in the Bancomext

matter;(3)prepared for and attended a mediation teleconference on July 27, 2018;(4) performed

work regarding a settlement term sheet;(5) attended to briefing schedule issues; and

(6)corresponded and conferred regarding appellate issues.

                              Fees: $4,648.00;       Hours: 8.10

              C.         Bankruptcy Litigation

                   17.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Interim Period, the Firm, among other things:

(1) performed work regarding Hearing Binders and Agenda Notices;(2) performed work

regarding a motion to dismiss Luxembourg Debtor cases, and reviewed and analyzed objections

to the motion;(3) attended to scheduling issues;(4) performed work regarding deposition issues;




DOCS DE:221442.1 54032/001.                             ~
(5) performed work regarding a reply in support of motion to dismiss;(6)performed research;

(7)reviewed and analyzed exculpation issues;(8)performed work regarding declarations;

(9) prepared for and attended hearings on July 18 and 19, 2018 regarding dismissal of the

Luxembourg Debtor cases;(10) performed work regarding a notice of closing arguments relating

to dismissal motion; and (11)corresponded and conferred regarding bankruptcy litigation issues.

                             Fees: $52,080.50;     Hours: 68.40

             D.         Case Administration

                  18.        This category relates to work regarding administration of these cases.

During the Interim Period, the Firm, among other things, maintained document control,

maintained a memorandum of critical dates and responded to case inquiries.

                             Fees: $3,022.00;      Hours: 9.20

             E.         Compensation of Professionals

                  19.        This category relates to issues regarding compensation of the Firm.

During the Interim Period, the Firm, among other things, performed work regarding its April

2018 monthly and Second quarterly fee applications, drafted its May 2018 monthly fee

application, and monitored the status and filing of fee applications.

                             Fees: $6,117.00;      Hours: 9.50

             F.         Compensation of Professionals--Others

                  20.        This category relates to issues regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding the Rothschild, Jones Day, Crain Caton and Alvarez Marsal matters.

                             Fees: $6,765.00;      Hours: 16.00


llOCS DE221442.1 54032/001                            g
             G.         Executory Contracts

                  21.        This category relates to issues regarding executory contracts and

unexpired leases of real property. During the Interim Period, the Firm, among other things,

performed work regarding a Fifth contract rejection motion and order, and performed work

regarding a rejection stipulation in the Air Products matter.

                             Fees: $1,524.00;      Hours: 2.10

             H.         Financial Filings

                  22.        This category relates_ to issues regarding compliance with reporting

requirements. During the Interim Period, the Firm, among other things, performed work

regarding Monthly Operating Reports.

                             Fees: $488.50;        Hours: 0.70

             I.         Financing

                  23.        This category relates to issues regarding Debtor in Possession("DIP")

financing and use of cash collateral. During the Interim Period, the Firm, among other things,

performed work regarding DIP financing extension issues.

                             Fees: $722.00;        Hours: 1.10

             J.         Plan and Disclosure Statement

                  24.        This category relates to work regarding a Plan of Reorganization and

Disclosure Statement. During the Interim Period, the Firm, among other things, performed work

regarding a motion to extend the exclusivity deadlines.

                             Fees: $37.50;         Hours: 0.10




DOCS DE:221442.1 54032/001                            9
              K.          Sta3~ Litigation

                   25.       This category relates to issues regarding the automatic stay and relief from

stay motions. During the Interim Period, the Firm, among other things, reviewed and analyzed

issues regarding a relief from stay motion.

                             Fees: $247.50;               Hours: 0.50

              L.          Tai Issues

                   26.       This category relates to work regarding tax issues. During the Interim

Period, the Firm, among other things, performed work regarding a stipulation relating to Texas

tax issues.

                             Fees: $471.00;               Hours: 1.00

                                               Valuation of Services

                   27.       Attorneys and paraprofessionals of PSZ&J expended a total 117.10 hours

in connection with their representation of the Debtors during the Interim Period, as follows:
                                                                                                  Total__.. _._.'~~~~~
"~'~nzc cif ~'~•of~ssion~l          I'~si~zc~~~ t~f tI~c ~p~~~Iic~~nt~             ~~~~~•~~i
       ~I1f~I'4'IC~tIR~              1~ftIIII~}Ct' O~'~L'il~'S liI ~~I~~           ~I~~lt~~       ~t3ilt'S    ~4iIICI1S~i~It?I2'
                                     ~~'O~i~Iftll~ ~I'dt3Y' ~~~'~~"~iiJl~           ~c`~~~'       ~il~~£'L~
                                 ~:~.~3C2'iCII~~~ ~C~it' Cl~~)}3~+11t11i1~       ~II14~ttC~li~~
                                   L1~LilSC ~f} PI'dC~IC~; ~~'Ci~ i~~        '   ~~1i~23~~~~
                                               T~ ~'t"~i5~,
Laura Davis Jones               Partner 2000; Joined Firm 2000;                   $1,145.00        19.50          $22,327.50
                                Member of DE Bar since 1986
James E. O'Neill                Partner 2005; Member of DE Bar                    $ 850.00         29.30          $24,905.00
                                since 2001; Member ofPA Bar
                                since 1985
William L. Ramseyer             Of Counsel 1989: Member of CA                     $ 725.00           5.20         $ 3,770.00
                                Bar since 1980
Joseph M. Mulvihill             Associate 2015; Member of DE                      $ 495.00         27.90          $13,810.50
                                Bar since 2014; Member ofPA
                                Bar since 2015
Karina K. Yee                   Paralega12000                                     $ 375.00          0.30          $ 112.50
Elizabeth C. Thomas             Paralegal 2016                                    $ 375.00         12.10          $ 4,537.50


DOGS DE:221442.1 54032/001                                    1~
                                                                                                                              -__._
\Tar~~e ref Prafess~oY~~il        Position a~ the r~~3~iicat~it,                     ~Iou~•I~~         To~4~l         r~'ot~~
      I~~~i~~zc~i~~i              ~u~n~i~r off' ~'~~~~ i~t tl~~t               ~     ~3il~i~~~         ~Iour~    ~:a~~~ez~satzo~~
                                   Position, ~'z-iaz• ~ele~~~~nt                      ~~te             iiiiie~
                               ~~~~@i'IE~tCf.'e '#trf'~I` t}~ ~~~.~tIT7IT7~;       ~ITdC~tlE~1~2t~,,
                                 ~..ICLI15~ fit# ~€"i1C~ICC~ !~I'~~ O~             ~~I~ii1~,~8~

                                   _.         ~:Xj3@T~IS~                           W~                      -
Cheryl A. Knotts              Paralega12000                                         $    350.00          2.40        $ 840.00
Sheryle L. Pitman             Case Management Assistant 2001                        $    295.00          1.00        $ 295.00
Charles J. Bouzoukis          Case Management Assistant 2001                        $    295.00         14.90        $ 4,395.50
Andrea R. Paul                Case Management Assistant 2001                        $    295.00          0.50        $ 147.50
Karen S. Neil                 Case Management Assistant 2003                        $    295.00          4.00        $ 1,180.00

                                              Grand Total: $76,321.00
                                              Total Hours:     117.10
                                              Blended Rate: $ 651.7b

                28.         The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J's normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Debtors during the Interim Period is

$76,321.00.

                 29.        In accordance with the factors enumerated in section 330 ofthe

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a)the complexity ofthe case,(b)the time expended,(c)the nature and extent

of the services rendered,(d)the value of such services, and (e)the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover,PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                 WHEREFORE,PSZ&J respectfully requests that, for the period July 1, 2018

through July 31, 2018, an interim allowance be made to PSZ&J for compensation in the amount

of $76,321.00 and actual and necessary expenses in the amount of $7,664.81 for a total



ROCS DE221442.1 54032/001                                   11
allowance of$83,985.81 and payment of$61,056.80(80% ofthe allowed fees) and

reimbursement of$7,664.81 (100% ofthe allowed expenses) be authorized for a total payment of

$68,721.61, and for such other and further relief as this Court may deem just and proper.

Dated: October         ,2018         PACHULSKI STANG ZIEHL &JONES LLP



                                     Laura D is Jones(DE Bar No. 2436)
                                     James E. O'Neill(DE Bar No. 4042)
                                     Joseph M. Mulvihill(DE Bar No. 6061)
                                     919 N. Market Street, 17t~' Floor
                                     P.O. Box 8705
                                     Wilmington; DE 19899-8705 (Courier 19801)
                                     Telephone: (302)652-4100
                                     Facsimile:    (302)652-4400

                                     Co-Counsel and Conflicts Counsel for the
                                     Debtors and Debtors in Possession




DOGS DE:221442.1 54032/001                     IZ
                                              VERIFICATION

STATE OF DELAWARE

COUNTY OF NEW CASTLE


                 Laura Davis Jones, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl &Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about November 30,

2017, and submit that the Application substantially complies with such Rule and Order.


                                                        -s--~                        ~
                                                                                                  //~'
                                                                      Laura Davis J nes

SWORN AND SUBSCRIB
before me this day of                 ~.¢~ ,2018.
                                                                ~~~~\1~ P o~/~~~
                                                                `
    ~                    1                                                     i
     i-    ~                  ~)~
                                                                ~O~~,/t ~ SSAO ~ e
                                                           -`~~\P
Notary Public                                                                            ~~
                                                                ~•V            2-
My Commission Expires:                                            ~ EXp~R5 5202
                                                                      ~PRA    v " ~'
                                                           ,~    r ~PN       .,•~~.
                                                             i~
                                                              j//s~ TARP
                                                                  qi~(oi O~
                                                                          \ P\\
                                                                              ~~




llOCS DE221442.1 54032/001
